DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments set forth in the response submitted September 12, 2022 have been considered, and are deemed persuasive.  New grounds of rejection are set forth below.  Therefore, this Office Action has not been made Final.

Specification
The disclosure is objected to because of the following informalities: Paragraph 0062, lines 2-3, an article is missing before “dynamometer card.”  
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  In line 2, an article is missing before “signal.”  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  In line 3, an article is missing before “dynamometer.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 12, this claim recites the limitation “the load sensor and the position sensor are configured to apply dynamometer card for determining health status of the pumping unit.”  This claim reads as if the sensors themselves are “apply” [perhaps the intended word is “generate” or “calculate”] a dynamometer card, however, the specification does not discuss the ability of sensors to do so.  Generating a dynamometer card would require aggregating data from multiple sensors and performing analysis of that data.  The specification does not address how the load sensor and position sensor can aggregate data from themselves and process it themselves.
Claim 13 is rejected based on its dependence upon a rejected claim.
With regard to claim 20, the original disclosure does not provide basis for the computer-readable medium being capable of “providing a feedback loop for maintenance and control of the pumping unit via the controller.”  See paragraph 0070 of the Specification, which provides basis for original claim 20.  Paragraph 0070 does not mention that the computer-readable medium can “provide a feedback loop.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 12, it is unclear what is meant by “the load sensor and the position sensor are configured to apply dynamometer card.”  It does not make sense to “apply” a dynamometer card.  A dynamometer card can be generated using data that has been collected from load sensors and position sensors.  It is unclear whether the claim means that the sensors themselves generate the dynamometer card.  The claim will be treated as if it requires that the data collected by the load sensor and position sensor be capable of use in generating a dynamometer card.
Claim 13 is rejected based on its dependence upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 states that the electronic board is “configured to transmit signal through wireless wireless technology.”  However, claim 5, upon which claim 6 depends, already states recites “an electronic board configured to transmit wireless signals.” Thus, claim 6 is redundant and does not add anything to claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  The specification provides basis for a feedback loop being provided, but does not explain how a processor can execute instructions that provide the feedback loop.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weatherhead et al. (US 2015/0369013, hereinafter Weatherhead).
With regard to claim 20, Weatherhead discloses a non-transitory computer-readable medium (i.e. the entire system shown in Figs. 1, 2, and 4) for operating a pumping unit (32 in Fig. 2, or the “industrial device” of Fig. 1) for a wellbore, comprising instructions executable by one or more processors to:
receive sensor data from a sensor (46) coupled to the pumping unit (32 or “industrial device” in Fig. 1) through a wireless protocol (paragraph 0053, “sensor in the RTU 46 may be wireless sensors that may be capable of receive [sic] and sending data signals between RTUs”);
analyze received sensor data to determine health status of the pumping unit (paragraph 0045, “cloud-based computing system 12 may include diagnostic applications that may monitor the health of respective automation systems or their associated industrial devices [in this case the pumping units 32] across an entire plant”);
communicate with a controller (94 in Fig. 5, as well as controllers located within remote units 46 that are directly connected to pumps 32—paragraph 0072, “the PLC 94 may include a digital computer that may control various components or machines in the hydrocarbon site 30”) connected to the pumping unit and a Supervisory Control and Data Acquisition (SCADA) system (96) via a Cloud-based system (because the system shown in Fig. 5 contains cloud components, the entire system is considered a “cloud-based system,” and thus all communication occurs “via a cloud-based system”); and
providing a feedback loop for maintenance and control of the pumping unit via the controller (a “feedback loop” is present in Weatherhead because the gateway 92 outputs control signals to the controllers 94 and 46, and then sensors 46 continuously monitor the effects created by those commands).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, 9, 14, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead et al. (US 2015/0369013, hereinafter Weatherhead) in view of “A Reliable Internet of Things based Architecture for Oil and Gas Industry” by Khan et al., hereinafter Khan.
With regard to claim 1, Weatherhead discloses a system for an oilfield operation, comprising:
a pumping unit (32 in Fig. 2);
a sensor (46) positioned to measure one or more parameters of the pumping unit;
an  gateway (92) including communication protocols for the sensor (because the gateway 92 communicates with sensors 46, the gateway inherently has communication protocols); and
a controller (94 and 96 in Fig. 5, 52 in Fig. 2, 96, 94, as well as controllers within units 46) connected to the pumping unit (32), wherein the gateway (92) is connected to the controller to provide a feedback loop for maintenance and control of the pumping unit (a “feedback loop” is present in Weatherhead because the gateway 92 outputs control signals to the controllers 94 and 46, and then sensors 46 continuously monitor the effects created by those commands).
Weatherhead fails to disclose that the gateway 92 is an IoT (Internet of Things) gateway.
Khan discloses a system for controlling production at a wellsite that uses Internet of Things architecture.  The system has an IoT gateway (discussed in Section “B” on page 707).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Weatherhead by employing the IoT architecture disclosed by Khan, which would include applying IoT technologies to Weatherhead’s existing gateway 92, as Khan teaches that the IoT system reduces “complex configurations and device programming,” so that “inefficiencies and problems can be picked and sorted out sooner ultimately saving time and money and increasing business productivity” (Khan, Abstract).
With regard to claim 7, Weatherhead, as modified by Khan, teaches that the IoT gateway and the sensor communicate through wireless technology (Weatherhead already teaches wireless communication among the sensors 46 and the gateway 92).  
With regard to claim 9, Weatherhead, as modified by Khan, discloses that the IoT gateway includes a data transmission means connected to a Cloud-based system (see Fig. 5, which shows gateway 92 transmitting data to cloud-based system 22, 12).  
	With regard to claim 14, Weatherhead in view of Khan discloses the IoT gateway comprises a small-form-factor, ruggedized, low-power processor computer (the terms “small,” “rugged,” and “low-power” are all relative terms.  Given that Weatherhead teaches that the gateway exists on a production well site, examiner asserts that the gateway is a small, rugged, and “low power”).
	Weatherhead in view of Khan is silent as to the gateway running a middleware stack that uses MQTT protocol.  However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Weatherhead in view of Khan to provide the gateway with a middleware stack using an MQTT protocol, as examiner hereby takes Official Notice that such elements are well known in the field of IoT technology.
	With regard to claim 15, Weatherhead discloses a method for operating a pumping unit (32) for a wellbore, comprising:
measuring one or more parameters of the pumping unit using a sensor (46) attached to the pumping unit;
transmitting sensor data from the sensor to an gateway (92, note communication arrows in Fig. 5 from the sensor 46 to the gateway 92);
analyzing sensor data to determine health status of the pumping unit (paragraphs 0045 and 0052); and
providing a feedback loop for maintenance and control of the pumping unit via a controller (94, 96) connected to the gatewav (a “feedback loop” is present in Weatherhead because the gateway 92 outputs control signals to the controllers 94 and 46, and then sensors 46 continuously monitor the effects created by those commands).
Weatherhead fails to disclose that the gateway 92 is an IoT (Internet of Things) gateway.
Khan discloses a system for controlling production at a wellsite that uses Internet of Things architecture.  The system has an IoT gateway (discussed in Section “B” on page 707).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Weatherhead by employing the IoT architecture disclosed by Khan, which would include applying IoT technologies to Weatherhead’s existing gateway 92, as Khan teaches that the IoT system reduces “complex configurations and device programming,” so that “inefficiencies and problems can be picked and sorted out sooner ultimately saving time and money and increasing business productivity” (Khan, Abstract).
With regard to claim 17, Weatherhead discusses sensing parameters of the pumping units 32.  Any parameter sensed by the sensors and related to the performance of the pump is broadly considered an “indicator” of bearing condition and out-of-balance condition, as the performance of the pump is affected by these conditions.  Note: Applicant’s specification does not elaborate any further on what an “indicator” of bearing condition or out-of-balance condition would be.  The specification does not discuss how to arrive at these indicators or what sensors would be used to detect them.
With regard to claim 18, Weatherhead discloses applying a mobile device in communication with the IoT gateway to acquire data from the sensor (see mobile devices in box 26 of Fig. 3).  
With regard to claim 19, Weatherhead, as modified by Khan discloses communicating operating commands to the controller (46, 94, 96) connected to the pumping unit (32) through the loT gateway (gateway 92 of Weatherhead, as modified by Khan to be an IoT gateway).
Claim(s) 2, 3, 5, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead in view of Khan as applied to claim 1 above, and further in view of Girardeau (US 2015/0355216).
With regard to claims 2, 3, 5, and 6, Weatherhead in view of Khan fails to disclose the sensor being embedded in an electronic board capable of signal processing, time-to-frequency-domain conversion, and wireless communication.  However, it should be noted that Weatherhead does teach that “the RTU 46 may also include a transmitter, such as a radio wave transmitter” (paragraph 0053), and that “the RTU 46 may analyze the real-time data” (paragraph 0055).
Girardeau discloses a sensor system, where the sensors (220) are embedded in an electronics board (222) that also has FTT capability and wireless signal transmission capability (see paragraph 0029).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Weatherhead in view of Khan by providing the integrated circuit board sensor electronics of Girardeau within the smart objects 46 of Weatherhead, having FTT capability and wireless transmission on the same electronics board, in order to make the remote devices more compact and thus enable them to be placed on a greater variety of devices and locations.
	With regard to claim 10, Weatherhead in view of Khan and Girardeau discloses that the electronic board can process signals from motors and pumps having revolution rates in a range between about 1Hz to 1 kHz (this is because Weatherhead teaches processing signals from motors and pumps in a pumpjack system 32, which is the same application disclosed by applicant.  Thus, Weatherhead must be capable of the same revolution rates.  Applicant’s specification does not discuss that there is any criticality to this RPM range, or that it is any different from typical pumpjacks used in the oilfield). 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead in view of Khan, further in view of Girardeau as applied to claim 2 above, and further in view of Wang et al. (CN 205844898 U, hereinafter Wang).
With regard to claim 4, Weatherhead as modified by Khan and Girardeau fails to disclose that the electronic board is capable of performing Kalman filtering.
	Wang discloses a sensor system in which the sensor and a Kalman filter are provide in one package on a circuit board (see last three paragraphs of English translation before Claims, attached hereto).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Weatherhead in view of Khan and Girardeau such that the circuit board also included a Kalman filter as taught by Wang, to thereby “greatly reduce usage amount of PCB circuit board, reduce the system volume and improving the electromagnetic interference” (Wang, English translation, third-to-last paragraph before Claims).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead in view of Khan as applied to claim 1 above, and further in view of Malladi et al. (US 2018/0300124, hereinafter Malladi).
With regard to claim 8, Weatherhead, as modified by Khan, discloses that the IoT gateway includes a technology stack applied to the oil and gas applications including communication protocols for existing production pumps (Weatherhead already teaches that the RTUs 46 associated with existing pumps 32 communicate with a gateway 92, and thus communication protocols must inherently be in place), controllers (Weatherhead, 94, 46, etc.), and data historian (Weatherhead discloses various “memory” units, which can be considered “data historians”).
However, Weatherhead in view of Khan fails to teach message queuing / brokers, and edge analytics.
Malladi teaches an industrial control system which uses an IoT technology stack that involves message queuing, brokers, and edge analytics (see paragraphs 102 and 174, for example).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Weatherhead in view of Kahn to incorporate the brokers and edge analytics of Malladi into the IoT technology stack, as Malladi teaches that such components are well known parts of an IoT system.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead in view of Khan as applied to claim 1 above, and further in view of McCoy (US 2015/0142319).
	With regard to claim 12, Weatherhead in view of Khan fails to disclose the sensor comprising a load sensor and position sensor configured to apply a dynamometer card for determining the health of the pumping unit.
McCoy discloses a networked system of sensors at an oil production site (see Fig. 2), and McCoy also discloses using load and position sensors to generate dynamometer cards (see Fig. 1, for example).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Weatherhead in view of Khan by providing load and position sensors for generating dynamometer cards, as McCoy teaches that these cards are vital for assessing pump performance (see paragraph 0005 of McCoy, for example).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead in view of Khan as applied to claim 12 above, and further in view of Tissot et al. (US 2018/0019983, hereinafter Tissot).
With regard to claim 13, Weatherhead, as modified by Khan and McCoy, fails to teach that the IoT gateway includes an edge analystics for processing raw sensor data and generating health indicators for bearing condition and out-of-balance condition.
	Tissot teaches an IoT system in which a gateway is provided with edge analytics for processing raw sensor data (see numeral 102a).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Weatherhead in view of Khan and McCoy by providing the IoT gateway with edge analytics as shown by Tissot, in order to enable the processing of data physically closer to the source of the data (i.e. the sensors), and thus improving speed and reliability.  Furthermore, it is noted that Weatherhead already monitors the “health” of the pumping units (see paragraph 0045).  Also, in combination with McCoy, load, position, and dynagraph measurements are also monitored.  Thus, these quantities measured by Weatherhead in view of Khan and McCoy that relate to pumping unit “health” can be broadly considered “indicators” of bearing condition and out-of-balance condition.  Note: Applicant’s specification does not elaborate any further on what an “indicator” of bearing condition or out-of-balance condition would be.  The specification does not discuss how to arrive at these indicators or what sensors would be used to detect them.
Claim(s) 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead in view of Khan as applied to claims 1 and 15 above, and further in view of Tissot.
With regard to claim 16, Weatherhead in view of Khan fails to disclose that analyzing sensor data is performed in the IoT gateway.  
Tissot teaches an IoT system in which a gateway is provided with edge analytics for analyzing sensor data (see numeral 102a).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Weatherhead in view of Khan by providing the IoT gateway with edge analytics as shown by Tissot, in order to enable the processing of data physically closer to the source of the data (i.e. the sensors), and thus improving speed and reliability.
With regard to claim 21, Weatherhead, as modified by Khan, fails to teach that the IoT gateway includes an edge analystics for processing raw sensor data and generating health indicators for bearing condition and out-of-balance condition.
	Tissot teaches an IoT system in which a gateway is provided with edge analytics for processing raw sensor data (see numeral 102a).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Weatherhead in view of Khan by providing the IoT gateway with edge analytics as shown by Tissot, in order to enable the processing of data physically closer to the source of the data (i.e. the sensors), and thus improving speed and reliability.  Furthermore, it is noted that Weatherhead already monitors the “health” of the pumping units (see paragraph 0045).  Thus, these quantities measured by Weatherhead in view of Khan that relate to pumping unit “health” can be broadly considered “indicators” of bearing condition and out-of-balance condition.  Note: Applicant’s specification does not elaborate any further on what an “indicator” of bearing condition or out-of-balance condition would be.  The specification does not discuss how to arrive at these indicators or what sensors would be used to detect them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676